Case 1:18-cv-02032-CFC-CJB Document 217 Filed 09/30/20 Page 1 of 2 PageID #: 102355




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,
    PAR STERILE PRODUCTS, LLC,
    and ENDO PAR INNOVATION                        C.A. No. 18-2032-CFC
    COMPANY, LLC,                                  (CONSOLIDATED)

                Plaintiffs,

    v.

    AMNEAL PHARMACEUTICALS OF
    NEW YORK, LLC, et al.,

                Defendants.
    PAR PHARMACEUTICAL, INC.,
    PAR STERILE PRODUCTS, LLC,
    and ENDO PAR INNOVATION                        C.A. No. 19-1985-CFC
    COMPANY, LLC,

                Plaintiffs,

    v.

    FRESENIUS KABI USA, LLC,

                Defendant.

                              STIPULATION OF DISMISSAL

         Pursuant to Rules 41(a)(l) and 41(c) of the Federal Rules of Civil Procedure,

   Plaintiffs Par Pharmaceutical Inc., Par Sterile Products, LLC, and Endo Par

   Innovation Co., LLC (collectively, “Par”) and Defendant Fresenius Kabi USA, LLC

   (“Fresenius”) have agreed to terms and conditions representing a negotiated
Case 1:18-cv-02032-CFC-CJB Document 217 Filed 09/30/20 Page 2 of 2 PageID #: 102356




   settlement of the action and have set forth those terms and conditions in a Settlement

   Agreement. Now the parties, by their respective undersigned attorneys, hereby

   stipulate and agree that Par’s action against Fresenius and Fresenius’s action against

   Par, including all claims and defenses asserted by Par against Fresenius and all

   claims and defenses asserted by Fresenius against Par, are hereby dismissed without

   prejudice.

   IT IS SO STIPULATED:

    /s/ Kelly E. Farnan                          /s/ Anne Shea Gaza
    Kelly E. Farnan (#4395)                      Anne Shea Gaza (#4093)
    Valerie A. Caras (#6608)                     Robert M. Vrana (#5666)
    Richards, Layton & Finger, P.A.              Rodney Square
    One Rodney Square                            1000 North King Street
    920 North King Street                        Wilmington, DE 19801
    Wilmington, DE 19801                         (302) 571-6600
    (302) 651-7700                               agaza@ycst.com
    farnan@rlf.com                               rvrana@ycst.com
    caras@rlf.com

    Attorneys for Plaintiffs Par                 Attorneys for Defendant Fresenius
    Pharmaceutical, Inc., Par Sterile            Kabi USA, LLC
    Products, LLC, and Endo Par
    Innovation Company, LLC

   Dated: September 30, 2020



   SO ORDERED this ____ day of ________________ 2020


                             ____________________________________________
                             Colm F. Connolly, United States District Judge

                                             2
